Exhibit 10.4

 

RUTH’S HOSPITALITY GROUP, INC.

RESTRICTED STOCK AWARD AGREEMENT

(PERFORMANCE AWARD)

 

[Date]

 

Name

Address

City State Zip

 

 

 

Re:

Ruth’s Hospitality Group, Inc. (the “Company”)
Restricted Stock Award Agreement (this “Agreement”)

Dear [Name]:

The Company is pleased to advise you that its Board of Directors has awarded you
(the “Grantee”) a grant of Restricted Stock, as provided below, under the
Company’s 2018 Omnibus Incentive Plan (the “Plan”), a copy of which is attached
hereto and incorporated herein by reference. This Restricted Stock grant is
intended to be a “Performance Award” in accordance with Article IX of the Plan,
granted in a number of shares determined by the level at which the Performance
Goals were satisfied, as previously established and subsequently certified by
the Committee. Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Restricted Shares” shall mean (i) all shares of Common Stock awarded pursuant
to this Agreement and (ii) all shares of Common Stock issued with respect to the
Common Stock referred to in clause (i) above by way of stock dividend or stock
split or in connection with any conversion, merger, consolidation or
recapitalization or other reorganization affecting the Common Stock. Restricted
Shares shall continue to be Restricted Shares pursuant to this Agreement in the
hands of any holder other than you, and each such transferee thereof shall
succeed to the rights and obligations of a holder of Restricted Shares
hereunder.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency,
or political subdivision thereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

--------------------------------------------------------------------------------

2.Grant and Vesting.

(a)Grant. Effective as of the date of this Agreement (the “Grant Date”), the
Company shall issue to the Grantee, subject to the terms and conditions set
forth in this Agreement and in the Plan, [xx] Restricted Shares. The Restricted
Shares will initially be issued by the Company in book entry form only, in the
name of the Grantee. The Company shall, upon the request of the Grantee, issue
and deliver to the Grantee a certificate representing Restricted Shares that
have vested pursuant to this Agreement.

(b)Normal Vesting. All of your Restricted Shares shall vest on the [x]
anniversary of the Grant Date (such [x]-year period, the “Restricted Period”),
in each case if and only if you are, and have been continuously, employed by the
Company from the date of this Agreement through such date of vesting, provided,
however, that any fraction of a share that would otherwise result from the
operation of the vesting schedule shall be rounded up or down to the nearest
whole share in any case where it is necessary to effect a certificated transfer
of Restricted Shares.

(c)Effect on Vesting in Case of Employment Termination. Notwithstanding
paragraph 2(b) above, the following special vesting rules shall apply if your
employment with the Company terminates prior to the expiration of the Restricted
Period:

(i)Death or Disability. If you die or become subject to any Disability while an
employee of the Company, your Restricted Shares shall be vested, as of the date
of such death or Disability, with respect to  such Restricted Shares as would
have vested had your employment continued for one additional year following the
date of termination of your employment as a result of death or Disability.

(ii)Qualifying Termination. If your employment with the Company is subject to a
written employment agreement between you and the Company or any of its
Affiliates, your employment is terminated and you timely complete all actions
such that you become entitled to severance compensation under such employment
agreement (a “Qualifying Termination”), your Restricted Shares shall be vested
as provided for, and to the extent set forth under, the terms of such employment
agreement.

(iii)Other Termination of Employment. Unless otherwise determined by the
Committee or as specifically set forth herein, if your employment terminates,
your Restricted Shares shall be vested with respect to that portion that was
vested on the date your employment with the Company ceased and any portion that
was not vested on such date shall be forfeited immediately and automatically to
the Company. The Grantee shall have no further rights with respect to any
Restricted Shares that are so forfeited.

Except as provided in this paragraph 2(c), the number of Restricted Shares that
are vested shall not increase once you cease to be employed by the Company.

(d)Dividends and Other Distributions. If any dividend or distribution is
declared and paid in shares of Common Stock in respect of Restricted Shares,
such shares of Common Stock shall be subject to the same terms and conditions as
the Restricted Shares to which it

--------------------------------------------------------------------------------

relates. If any dividend or distribution is declared and paid in respect of
Restricted Shares other than in shares of Common Stock, then such dividend or
distribution shall be paid to you at the same time that the dividend or
distribution is paid to stockholders generally, provided, however, that if the
Restricted Shares with respect to which such dividend is paid are forfeited by
you in connection with a termination of employment, then the Company may request
you to repay to the Company the full amount of such dividend or distribution
that was paid to you.

3.Acceleration of Vesting on Change in Control. If you have been continuously
employed by the Company from the date of this Agreement until a Change in
Control, and you have a written employment agreement that provides for the
portion of your unvested Restricted Shares to become vested at the date of such
event, then the portion of your Restricted Shares that remain unvested shall
immediately vest with respect to 100% of such shares simultaneously with the
consummation of the Change in Control.

4.Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan (which is
incorporated herein by reference). Inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the terms of the Plan. By
executing and returning the enclosed copy of this Agreement, you acknowledge
your receipt of this Agreement and the Plan and agree to be bound by all of the
terms of this Agreement and the Plan.

5.Rights of Grantee. Nothing in this Agreement shall interfere with or limit in
any way the right of the Company to terminate your employment or service at any
time (with or without Cause), nor confer upon you any right to continue in the
employ or service of the Company for any period of time or to continue your
present (or any other) rate of compensation, and in the event of your
termination of employment (including, but not limited to, termination by the
Company without Cause) or your continued service with the Company, any portion
of your Restricted Shares that were not previously vested shall be immediately
forfeited. Nothing in this Agreement shall confer upon you any right to be
selected again as a Plan participant, and nothing in the Plan or this Agreement
shall provide for any adjustment to the number of Restricted Shares upon the
occurrence of subsequent events, except as provided in paragraph 7 below.

6.Withholding of Taxes. The Company shall be entitled, if necessary or desirable
in the Company’s sole discretion, to withhold from you any amounts due and
payable by the Company to you (or secure payment from you, in lieu of
withholding) the amount of any withholding or other tax due from the Company
with respect to any Restricted Shares awarded under this Agreement, and the
Company may defer such issuance unless indemnified by you to its satisfaction.

7.Adjustments. In the event of a reorganization, recapitalization, stock
dividend or stock split, or combination or other change in the shares of Common
Stock, the Board or the Committee shall, in order to prevent the dilution or
enlargement of rights under this Agreement, make such adjustments in the number
and type of shares authorized by the Plan and the number and type of Restricted
Shares covered by this Agreement as may be determined to be appropriate and
equitable. The issuance by the Company of shares of stock of any class, or
options or securities exercisable or convertible into shares of stock of any
class, for cash or property, or for labor or services either upon direct sale,
or upon the exercise of rights or warrants to subscribe

--------------------------------------------------------------------------------

therefore, or upon exercise or conversion, of other securities, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Common Stock then subject to this Agreement.

8.Restrictions on Transfer. The Grantee shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively, “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested, except that the Grantee may transfer such
Restricted Shares (i) to or for the benefit any member of the Grantee’s family
group or (ii) to a trust established solely for the benefit of the Grantee
and/or any member of the Grantee’s family group, provided that such Shares shall
remain subject to this Agreement (including, without limitation, the
restrictions on transfer set forth in this Section 8 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement.

9.Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The parties hereto acknowledge and agree that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party hereto may, in its sole discretion, apply to any court of law or
equity of competent jurisdiction for specific performance and/or injunctive
relief (without posting bond or other security) in order to enforce or prevent
any violation of the provisions of this Agreement.

10.Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of you
and the Company.

11.Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

12.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

13.Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same Agreement.

14.Descriptive Headings. The descriptive headings of this Agreement are inserted
for convenience only and do not constitute a part of this Agreement.

15.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by the internal law, and not
the law of conflicts,

--------------------------------------------------------------------------------

of Delaware.

16.Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or
transmitted by facsimile or other electronic means or mailed by certified or
registered mail, return receipt requested and postage prepaid, to the recipient.
Such notices, demands and other communications shall be sent to you and to the
Company at the addresses indicated below:

(a)If to the Grantee:

Name

Address

City State Zip




(b)If to the Company:

Ruth’s Hospitality Group, Inc.

1030 West Canton Avenue, Suite 100

Winter Park, FL 32789

Attention: General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

17.Entire Agreement. This Agreement constitutes the entire understanding between
you and the Company, and supersedes all other agreements, whether written or
oral, with respect to the acquisition by you of Common Stock of the Company.




--------------------------------------------------------------------------------

Please execute the 2 copies of this Agreement in the space below and return one
copy to Matthew Justice. This will confirm your understanding and acceptance of
the agreements contained in this Agreement.

Very truly yours,

 

 

 

 

Mark Taylor

Vice President, Financial Planning & Analysis

 

 

Enclosures:1.Extra copy of this Agreement
2.Copy of the Plan

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

Dated as of [DATE].

 

GRANTEE:

 

____________________________

[Name]

 

 

Dated as of: _____________________________

 

 